Citation Nr: 1519931	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1955.  He died in July 2004.  The appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death and dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002).  

In June 2007, a travel board hearing was held before the undersigned in Newark, New Jersey.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in August 2007.  In September 2009, the issues were denied by decision of the Board.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2010 Order, following a Joint Motion for Remand (JMR) of a part of the September 2009 decision.  The parties requested that the Court vacate the Board's September 2009 decision regarding the denial of service connection for the cause of the Veteran's death, but the appellant did not appeal the matter of DIC under 38 U.S.C.A. § 1318.  It was requested that an additional medical opinion be obtained regarding whether the Veteran's service-connected posttraumatic stress disorder (PTSD) could have contributed 

substantially or materially that it combined to cause death or aided or lent assistance to the production of death.  The Court granted the JMR and remanded the case to the Board.  The Board subsequently remanded the case to the RO in September 2011 for further development and consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is unfortunate that the Board must once again return this case to the AOJ.  In an effort to obtain adequate opinions regarding any contribution in the cause of the Veteran's death by the Veteran's service-connected disability, the Board obtained a VA medical opinion, referred the case for review by a physician of the Veteran's Health Administration (VHA), and referred the case for review by an Independent Medical Expert (IME).  After each of these reviews, the case was returned to the Board for further appellate consideration.  Upon return, the Board has discovered that certain pieces of evidence, including the Certificate of Death (COD), autopsy report, and 2009 and 2012 VA medical opinion reports were no longer associated with the claims folder.  The Board has made administrative efforts to obtain these documents from the AOJ, the VHA, the IME and the Court, and while copies of the COD and 2012 VA medical opinion were provided by the appellant's representative, copies of the 2009 VA opinion and the autopsy report remain unaccounted for.  Under these circumstances, the Board finds that additional efforts should be made by the AOJ.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make every effort to obtain copies of the July 15, 2009 VA medical opinion and the July 2004 autopsy report for association with the claims folder.  This should include, but not be limited to, checking VA clinical medical records and contacting the institution where the autopsy was conducted.  The appellant and her attorney should be advised of the actions taken and the results thereof.  If these documents cannot be located, it should be documented in the claims folder.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

